Title: [Diary entry: 9 February 1786]
From: Washington, George
To: 

Thursday 9th. Thermometer at 43 in the Morng.—54 at Noon and 50 at Night. Clear morning, with a remarkable white frost. Wind Southerly all day.  Went early in the Morning to my river Plantation. Took the Dogs with me and on my return hunted, but never got a fox a foot tho I dragged one to Mr. Robt. Alexanders Pocoson at whose house I called. In my way home I took Muddy hole plantation. Found Mr. Willm. Craik gone and Mr. Fendall and Mr. Hipkins here who went away at Night by which Doctr. Craik Senr. came in.